Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a semiconductor device, classified in H01L39/223.
II. Claims 11-20, drawn to a method of making a semiconductor device, classified in H01L21/30608.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such that instead of using a pattern (i.e. etch), selective deposition can be used.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
If applicant elects group I, applicant is required to elect one of the following disclosed patentably distinct species: 
Species I, Fig. 1: Fig. 1 discloses a first embodiment. 
Species II, Fig. 2: Fig. 2 discloses a second embodiment. Referring to FIGS. 2-3, compared with hard mask 1000 of FIG. 1, hard mask 200 can include an image transmission layer 103 provided on silicon nitride layer 102. Image transmission layer 103 can be provided with a third pattern 1031 (as illustrated in FIG. 3) that can assist forming first pattern 1021 corresponding to third pattern 1031 on silicon nitride layer 102.
If applicant elects group II, applicant is required to elect one of the following disclosed patentably distinct species: 
Species I, Fig. 4: Fig. 4 discloses a first embodiment. 
Species II, Fig. 5: Fig. 5 discloses a second embodiment. FIG. 5 is a flowchart illustrating another example method 500 for preparing a hard mask, consistent with some embodiments of this disclosure. At step 501, stress information of the silicon nitride layer can be acquired. At step 502, when the stress information is greater than a preset stress threshold, a ratio between a nitrogen material and a silicon material in the silicon nitride layer can be adjusted so that the stress information is smaller than or equal to the preset stress threshold. As described in association with FIG. 5, stress of the silicon nitride layer can be acquired, when the stress information is greater than a preset stress threshold, a ratio between the nitrogen material and the silicon material in the silicon nitride layer can be adjusted so that the stress information is smaller than or equal to the preset stress threshold. By doing so, the quality and efficiency of forming the first pattern on the silicon nitride layer can be increased, and the accuracy and reliability of using the hard mask can be improved.
Species III, Fig. 9: Fig. 9 disclose a first embodiment for forming a Josephson Junction.
Species IV, Figs. 11-12:  Figs. 11-12 disclose a flowchart illustrating an example for removing a first hard mask and a second hard mask located on a bare silicon wafer
Species V, Fig. 13: FIG. 13 is a second method of removing a first hard mask and a second hard mask located on a bare silicon wafer based on preset patterns, consistent with some embodiments of this disclosure. FIG. 13 can be similar to FIG. 12 except that a plurality of inclined line patterns 1302 (instead of circular hole patterns 1204) are uniformly provided on hard mask 1200.
Species VI, Fig. 14: FIG. 14 FIG. 14 is a schematic diagram of a hard mask 1400 with a bridge structure 1402, consistent with some embodiments of this disclosure. In some embodiments, with reference to FIGS. 9 and 14, when a first hard mask (e.g., the first hard mask at step 901 of FIG. 9) and a second hard mask (e.g., the second hard mask at step 902 of FIG. 9) are an identical mask, the preparation process of a Josephson junction (e.g., the Josephson junction at step 903 of FIG. 9) can be implemented by hard mask 1400 with bridge structure 1402. With reference to FIG. 14, the identical mask can include a first mask pattern 1406 and a second mask pattern 1408, and bridge structure 1402 is provided between first mask pattern 1406 and second mask pattern 1408.
Species VII, Fig. 15: FIG. 15 is another embodiment of a bridge structure. Fig. 15 schematic diagram illustrating generation of a preset material on a bare silicon wafer based on a first projection angle, consistent with some embodiments of this disclosure. With reference to FIGS. 9 and 15, a first hard mask (e.g., the first hard mask at step 901 of FIG. 9) and a second hard mask (e.g., the second hard mask at step 902 of FIG. 9) can be an identical mask, and the identical mask can include first mask pattern 1406 and second mask pattern 1408. As shown in FIG. 15, the first projection angle is θ1, and a preset material (represented as shaded boxes in FIG. 15) can be formed with hard mask 1400 through the first projection angle θ1. The preset material can be formed on bare silicon wafer 1410 through first mask pattern 1406 and second mask pattern 1408 on the identical mask, so that a first structure (e.g., the first structure at step 901 of FIG. 9) can be generated. For example, the first structure can include a first sub-structure 1502 and a second sub-structure 1504 corresponding to first mask pattern 1406 and second mask pattern 1408, respectively.
Species VIII, Fig. 16: FIG. 16 is another embodiment of a bridge structure.  FIG. 16 is a schematic diagram illustrating generation of a preset material on a bare silicon wafer based on a second projection angle, consistent with some embodiments of this disclosure. FIG. 16 can include similar elements to FIG. 15. As shown in FIG. 16, the second projection angle is 02. The second projection angle θ2 is different from the first projection angle θ1 shown in FIG. 15. In FIG. 16, the preset material (represented as dotted boxes in FIG. 16) can be formed with hard mask 1400 through the second projection angle θ2. For example, the preset material can be formed on bare silicon wafer 1410 through first mask pattern 1406 and second mask pattern 1408 on the identical mask, so that a second structure (e.g., the second structure at step 902 of FIG. 9) can be generated. For example, the second structure can include a third sub-structure 1602 and a fourth sub-structure 1604 corresponding to first mask pattern 1406 and second mask pattern 1408, respectively. Because the second projection angle θ2 is different from the first projection angle θ1, the positions of the first structure and the second structure on bare silicon wafer 1410 can be different.
Species IX Fig. 17: Fig. 17 disclose a second embodiment for forming a Josephson Junction. At step 1701, a hard mask can be placed on a bare silicon wafer at a first angle, and a first material (e.g., an aluminum material) can be deposited on the bare silicon wafer through the hard mask to generate a first structure. At step 1702, the hard mask at the first angle can be inclined by an inclination angle (e.g., 90°), and then a second material (e.g., an aluminum material) can be deposited on the bare silicon wafer through the hard mask to generate a second structure. At step 1703, an overlapping structure formed between the first structure and the second structure can be acquired, and the overlapping structure can be determined as a Josephson junction. At step 1704, after the second material is deposited, the hard mask can be removed (e.g., by high-frequency vapor corrosion). For example, at step 1704, HF vapor can be used to remove the hard mask, which has SiOx corrosion selectivity on aluminum and alumina. In some embodiments, to quickly remove the hard mask, a preset pattern can be added to the hard mask. When the preset pattern is a circular pattern, a size of the circular pattern can be about 100 nm (e.g., 100±5 nm). When the preset pattern is an inclined line pattern, the inclined line pattern cannot be parallel to an edge of the Josephson junction to ensure the formation of corresponding traces on the Josephson junction.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813